                        UNITED     STATES DISTRICT   COURT
                        EASTERN DISTRICT OF VIRGINIA
                                  Norfolk Division


                                                                       MOV - 5 2018
DANNETTA G.      SPELLMAN,
                                                                  CLERK,   NOHrOyS^VA
                    Plaintiff,

V.                                                        Case No.   2:17cv635


THE   SCHOOL   BOARD   OF   THE   CITY
OF CHESAPEAKE, VIRGINIA,

                   Defendant.




                                         ORDER


      This matter comes before the court on Defendant's,               the School

Board of the City of Chesapeake, Virginia, Motion to Dismiss Amended

Complaint (ECFNo. 22) filed on June 4, 2018.             The matter was referred

to a United States Magistrate Judge by Order of July 2, 2018,                    (ECF

No. 31), pursuant to the provisions of 28 U.S.C. § 636(b) (1) (B) and

Federal Rule of Civil Procedure 72(b), to conduct hearings, including

evidentiary hearings, if necessary, and to submit to the undersigned

proposed findings of fact,           if applicable, and recommendations for

the disposition of the Motion.

      The United States Magistrate Judge's Report and Recommendation

(ECF No.   35)   was filed on October 15,        2018.    The Magistrate Judge

recommended that the court grant in part and deny in part Defendant's

Motion to Dismiss Amended Complaint.
       By copy of the Report and Recommendation of the Magistrate

Judge,      the parties were        advised of their       right     to     file   written

objections thereto.           The court has received no objections to the

Magistrate Judge's Report and Recommendation, and the time for filing

same has expired.            Accordingly,   the court does hereby ADOPT AND

APPROVE IN FULL the findings and recommendations set forth in the

Report and Recommendation of the United States Magistrate Judge filed

October 15,       2018.    The court GRANTS Defendant's Motion to Dismiss

Amended Complaint with respect to Count II's claims for § 1981/1983

race   discrimination         and   procedural    and    substantive        due    process

violations,       and     DENIES    Defendant's    Motion    to      Dismiss       Amended

Complaint with respect to Count I's claim for race discrimination

under Title VII, and Count Ill's claim for age discrimination under

the ADEA.


       The Clerk shall forward a copy of this Order to all parties of

record.


       It   is   so ORDERED.
                                                                      Isl

                                                   (?cFl             Bsach Smith
                                                                  Chief Judge
                                                        REBECCA    BEACH     SMITH
                                                           CHIEF     JUDGE


November ^          , 2018
